Citation Nr: 1518869	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a second toe, right foot disability (claimed as right foot index toe).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1950 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran's claim was remanded by the Board in September 2013 for a hearing before the Board via videoconference.  In January 2014 and February 2014 letters, the RO notified the Veteran of a videoconference hearing before the Board that was scheduled to be held on March 4, 2014, at the Milwaukee RO.  In a subsequent February 2014 statement, the Veteran indicated that his health did not permit him to travel to the Milwaukee RO for the March 2014 Board hearing and requested that the hearing be scheduled from the Wausau community based outpatient clinic (CBOC).  As a hearing from the Wausau CBOC was not available, the RO has returned the case to the Board.  As the Veteran is unable to participate at a hearing from an available location, the Board concludes that the Veteran's request for a hearing is moot and that the Board may proceed with adjudication of the matter.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a toe disability of the right foot that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A toe disability of the right foot was not incurred in service, is not otherwise related to service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

A VCAA letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board has considered the arguments of the Veteran's representative that the service treatment records are incomplete because they contain only three documents.  The service treatment records in the claims file include more than three documents, but are separated into two distinct folders.  To the extent that the representative argues that certain records documenting the Veteran's right second toe injury are missing, there is no indication that a remand to attempt to obtain such records would serve any useful purpose.  As will be discussed in greater detail below, the Veteran alleges that the in-service injury to his right second toe occurred in June 1953 at Chennault Air Force Base at Lake Charles, Louisiana.  The Board notes that this base has since closed and, as such, no records can be sought directly from this facility.  Moreover, the Veteran's representative concedes that the RO appropriately requested and received all available service treatment records from the proper channels.  As such, there is no evidence or indication that any unassociated service treatment records are available.  Private records have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes there is no credible evidence suggesting an association between any alleged current toe disability and any event, injury, or disease in service.  Specifically, there is no credible evidence of continuity of right foot toe problems from service or competent and credible evidence indicating a link between any such current problems and his military service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

Based on the scheduling of the Veteran for a Board videoconference hearing, with notification to the Veteran of the same, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In this case, however, there is no presumed service connection because the Veteran was not diagnosed with arthritis of the second toe on his right foot within one year of separation from service.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he injured the second toe on his right foot (which he terms the right "index" toe) in 1953 during service.  Specifically, in his April 2012 VA Form 9 he indicated that he broke the toe while serving at Chennault Air Force Base at Lake Charles, Louisiana.  In a contemporaneous April 2012 statement, the Veteran stated that he stubbed his toe while walking to the runway at the base and that after reporting the problem he was flown to "Barksdale and [was] put in [a] hanger on cots for 2-3 days."  He complained of almost daily pain and the requirement to wear a wrap on his toe daily.  His August 2009 claim asserted that the injury occurred in June 1953.  

Initially, the Board notes that the Veteran's service treatment records do not confirm his claim of stubbing and/or breaking his right second toe in June 1953.  Instead, the Veteran's service treatment records include no complaints, treatment, or diagnosis of right toe pain or disability.  The records do include treatment for a right index finger injury that in his August 2009 claim the Veteran reported happened in the same month (and for which service connection has been granted), but there is nothing about the toes of the right foot.  Indeed, on the Veteran's January 1954 Report of Medical History at separation he specifically denied a history of foot trouble, loss of a toe, lameness, arthritis, swollen or painful joints, or bone or joint deformity.

After service, there are no documented complaints of pain or other problems with the second toe of the right foot until after filing his claim.  In fact, during multiple annual VA physicals he did not report ongoing toe problems.  The Board notes that during this time period the Veteran carried a diagnosis of diabetes mellitus and his annual physicals included a diabetic foot examination.  In June 2004, for example, the foot examination was normal and the Veteran specifically denied joint pain or swelling.  That said, the record did indicate that the Veteran had a private podiatrist; however, the Veteran has not identified this treatment provider or otherwise provided such records, despite requests to provide such information.  (The Board notes that it is unclear whether the Veteran actually had prior private podiatry treatment, as during a January 2011 private podiatrist visit he denied ever having been treated by a podiatrist previously.)  During his June 2005 VA annual physical, the Veteran reported intermittent right index finger pain and swelling, with a history of chronic injury, but again failed to discuss any right toe problems.  Examination of the feet, moreover, was normal.  

During an August 2006 private treatment visit for the right index finger, the Veteran stated for "Hospitalization / Major Diagnostic Procedure" that he had broken three ribs on the left side in 1980, but failed to mention his current claim of having broken his second toe on the right foot in 1953.  

In June 2008, the foot was normal on VA examination, other than dry skin and diminished tibial and dorsalis pedis pulses.  As recently as July 2009, one month prior to filing his claim for entitlement to service connection, the Veteran denied joint pain or swelling or muscle aches or pains.  He failed to report any ongoing right toe problems despite indicating that he exercised by walking daily.  

After filing his claim, both VA and private records document the provision of orthotic footwear.  A February 2010 VA treatment record included the prescription of stretch ambulators due to diabetes mellitus and hammer toes.  

A January 2011 private treatment record included the Veteran's assertion that he had had hammertoes for the past 60 years, as well as a 2 year history of overlaying toes, pain in the toes, and bad toenails.  He denied prior treatment with a podiatrist or that he currently wore orthotics.  As to his current symptoms, the Veteran stated that he had pain primarily of the right great toe, but also to a lesser extent the second toe, especially when wearing shoes.  The record indicated that these problems had been present "for several years but has been gradually getting worse."  On examination, there was significant lateral deviation of the right great toe with partial underlapping distally of the second toe.  The assessment included findings of hallux valgus on the right and non-reducible hammertoes on the second, third, fourth, and fifth toes on the right foot.  X-rays showed contracture of the right second toe at the proximal interphalangeal joint and the suggestion of involvement of the distal interphalangeal joint as well.  The treating podiatrist discussed the potential for straightening the second and possibly third toes on the right foot, but would also require the straightening of the right great toe through a Keller bunionectomy.

Based on the evidence of record, the Board concludes that entitlement to service connection for a disability of the second toe of the right foot is not warranted.  The evidence of record indicates that the Veteran had a diagnosed hammertoe disability of the right second toe during the appellate time period, as well as contracture of the joints of the toe.  Thus, there is evidence of disability of the right second toe during the appellate time period.

That said, the Board finds there is no credible and competent evidence of record demonstrating that the claimed June 1953 stubbing and/or breaking of the right second toe occurred or that there was a continuity of right second toe problem symptomatology since service.  In reaching this decision, the Board has considered the Veteran's statements and descriptions of the in-service injuries and what appears to be his assertion of a continuity of symptomatology thereafter.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injuries and continuity of toe problems are inconsistent with the objective medical record and the Veteran's own more contemporaneous statements.

The Board finds the Veteran's report of stubbing and/or breaking his right second toe in June 1953 inconsistent with the medical evidence of record and many of the Veteran's statements both prior and subsequent to his filing his claim for VA compensation benefits.  The Veteran now claims to have stubbed and/or broken his right second toe in June 1953.  Significantly, the Veteran denied a history of foot trouble, loss of toes, arthritis, or deformity of any joints at the time of his January 1954 separation.  The Board acknowledges that he also failed to report injury to his right index finger that is documented during service, suggesting the possibility that he also failed to report an in-service right second toe injury.  Unlike his injury to the right index finger, there is no evidence that he sought treatment for his now claimed ongoing right second toe pain and other problems for many decades after service.  Indeed, at the same time he was seeking treatment for his right index finger and reporting a history of trauma to that digit, the only other report of trauma the Veteran made was breaking three ribs in 1980.  The Board finds it reasonable to conclude that if he had been experiencing ongoing right second toe problems from service, in the same way he was having ongoing right index finger problems (for which he is now service connected), he would have reported such problems when seeking treatment for the right index finger.  At the very least, it would be reasonable to expect him to report the claimed prior fracture of the right second toe when discussing a history that included breaking three ribs many years prior to the report of the injury.  

Instead, the private and VA treatment records include no complaints of ongoing right second toe problems until after filing his claim for benefits.  The Board finds it extremely significant that even after filing his claim for benefits in August 2009, during private podiatry treatment in January 2011 the Veteran indicated that pain in this right second toe had started only "2 years" or "several years" earlier.  Such statements clearly contradict his current contentions of ongoing second right toe pain from June 1953.  

As to the Veteran's January 2011 report of a 60 year history of hammertoes, which would predate his military service, there is no contemporaneous lay or medical evidence that the Veteran suffered from a hammertoe of the right second toe at any point during service.  Indeed, the Report of Medical Examination at the time of the Veteran's enlistment specifically found no abnormality of the Veteran's feet.  Similarly, the January 1954 Report of Medical Examination at separation included normal findings as to the lower extremities.  Again, the Veteran denied foot and toe problems during both entrance and separation Reports of Medical History.  As such, the Board finds the Veteran's January 2011 report of a 60 year history of hammertoes to be extremely problematic and outweighed by the contemporaneous medical evidence of record.  

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced injury or complaints in service.  Rather, this is a case in which the record includes specific and ongoing denials of foot problems in service and for decades after service, a specific report of symptom onset from approximately 2009, as well as medical examinations at both entrance and separation demonstrating normal feet.  

Based on the foregoing contemporaneous medical and lay evidence and the documented post-service lay statements documenting normal feet and toes in service and denying ongoing right second toe problems from service, the Veteran's current statements regarding stubbing and/or breaking his second right toe in service with ongoing problems thereafter are found to be not credible.  In short, the Board gives greater credence and weight to the contemporaneous medical records and the Veteran's previous statements than to the recent assertions describing the incidents of June 1953 and his representations of a continuity of toe symptomatology, which were not made until after filing his claim and are contradicted even by treatment records from the period after filing his claim.  Regardless of whether the Veteran is purposely mischaracterizing the events in service and thereafter or unintentionally doing so, the ultimate conclusion is that his statements are simply not credible evidence.  As discussed above, there are objective documents and the Veteran's own statements that refute his claim of sustaining serious injuries to the right second toe in June 1953 with a continuity of toe problems thereafter, which renders his current representations as to such an incident and to a continuity of toe problems since service less than credible.  Because of the inconsistency, the Board finds that the Veteran's allegations have no probative value.

Thus, there is no credible lay or medical evidence of an in-service injury to the right second great toe, continuity of symptomatology from service, or other evidence suggesting a link between current right second toe issues and military service.

The Board finds that the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a right second toe disability must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for a second toe, right foot disability (claimed as right foot index toe) is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


